Rose, J.,
dissenting.
I am compelled to dissent because it seems to me that the fundamental principles of law applicable to the undisputed facts show conclusively that there was no actionable negligence on the part of either defendant and that the injuries to plaintiff were caused solely by his own negligence.
At the place of the accident the paved highway runs under the railroad bridge. A row of piers, painted white to make them conspicuous, extends lengthwise through the center of the pavement which is divided into two roadways under the railroad track. At each side of the row of piers the driveway is as wide as the pavement by which the subway is approached from both directions. There is a perpendicular wall on each side of the subway. The piers divide the traffic in the center and keep each line of travel on the right-hand side and prevent the line in one direction from crowding the line in the opposite direction, where, on account of the walls, there is no escape from reckless drivers by leaving the pavement. The feature of highway construction condemned amounts to a mere slight bend in the road. It *50is a bend to which every traveler on the right-hand side of a highway is exposed where a wide roadway tapers to a narrow bridge. A mere bend in a road with white posts by the roadside is not a dangerous highway construction. Dividing a road into two branches, with a park, or a row of trees, or a line of poles, or a trolley between, is a safe and usual construction in country roads and in city streets, within the meaning of the law making counties liable for the negligent failure to keep highways in a safe condition for travel. This construction is within the knowledge of travelers generally and is as old as common covered bridges having two driveways with a wall between. These conditions are generally known to. exist, and all mature, normal travelers of ordinary intelligence are acquainted with the facts or are chargeable with knowledge thereof. Highway travelers for generations have been exposed to the usual dangers of divided roadways and curves. No rational system of highway engineering requires counties or transportation companies, in discharging road-making duties, to construct roads without curves, or prevents the dividing of roads with rows of trees, or poles, or trolleys, or parks between, nor demands reflectors of light where these conditions exist in country places. The highway system of ancient Rome once included straight roads radiating from the Imperial City, but curves and branches are now everywhere recognized as necessary. Even in Italy a covered bridge, centuries old, with two driveways divided by obstructions, is still in use. The statute declaring section lines to be highways does not prevent necessary curves, or divisions, or branches, or justify a traveler in pursuing a .straight course in the dark, never thinking of obstructions. Modern engineering skill is shown in the approaches to beautiful cities, where the highways divide and run through ornamental parks. In places like those described the failure of travelers to use their senses and observe and follow the curves of the roads and streets *51not only courts self-injury or death hut exposes others to extreme hazards.
The statute making a county liable for damages resulting from a failure to keep the highways in a safe condition for travel is not a public guaranty of the safety of travelers or a form of insurance do protect the reckless from the consequences of their own negligence. From a county’s former immunity from suit to the affirmance of a judgment for plaintiff’s injuries, seems to me to be a radical departure from the fundamental principles of law applicable to the indisputable facts.
On the face of the majority opinion itself evidence that plaintiff was injured solely as the result of his own negligence is as clear as the failure to prove any negligence of defendants.
-According to the opinion of the majority the story of plaintiff, as told by himself on the witness-stand, shows that he had never before seen the bridge over the highway; that it was dark and tvindy, dry and dusty, the dust coming in tvaves; that the dust whirled so he could not see six feet ahead; that he tried to keep in the center of the road; that he “never thought of such a thing as there being such an obstruction in the road;” that he did not see the pier until he struck it; that the collision occurred when he was going 15 miles an hour.
The negligence of plaintiff and the resulting injuries are thus demonstrated by his own testimony. Going 15 miles an hour in a dust-storm which prevented him from seeing six feet ahead, he pursued a straight course, never thinking of an obstruction or a curve. Pursuing the same course elsewhere under similar conditions he would have run off the road at any bend, division, or branch, re gardless of consequences. The darkness, the dust-storm and the approaching headlights were not creations of defendants, but were ordinary incidents of travel which mature, careful persons on a highway anticipate. The instinct and means of self-preservation bestowed by nature upon plaintiff were not under the control of de*52leudan ts. Had plaintiff exercised the attributes oí normal, human existence, he would not have been injured The notice of “danger” not far from the piers was no more an admission of faulty highway construction than the same familiar signal at any other ordinary bend in the road.
The injuries to plaintiff make a strong appeal to sympathy and charity, but do not legally create an involuntary public burden upon taxpayers whose representatives in office have been guilty of no actionable wrong; nor should the burden of plaintiff’s negligence fall upon those who pay the expenses of railroad transportation. Judicial pronouncements which unnecessarily tend to weaken personal responsibility and reward carelessness at the expense of the public will not make litigation a better means of obtaining justice, improve the individua! members of society, or aid the government in protecting law-abiding citizens from the menace of reckless drivers.
It seems to me the judgment affirmed extends liability for damages beyond legal or just bounds. As I view the undisputed facts defendants did not violate any private or public duty. Plaintiff’s injuries resulted solely from his own negligence. The judgment should be reversed and the action dismissed.
Letton, J., concurs in this dissent.